DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 17/103,353 that the Applicant filed on November 24, 2020 and presented 20 claims.  Original claims 1-20 remain pending in the application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 828 in Fig. 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naini (US 2021/0124844, “Naini”) in view of Lockhart et al. (US 2019/0266355, “Lockhart”).
Regarding Claim 1
Naini discloses
A computer-implemented method (abstract, Fig. 31) comprising: 
associating post data that includes data representative of post content authored by a user (¶ [0094], “In process P1, content [comprising post data] of a media post [that possesses post content] created by a poster [as a user] is analyzed [i.e., the “content” as post data is analyzed, as conceptually data is “analyzed”]. More specifically, the content [as data] included in the media post that is created by and/or associated with a poster/user of a social media app or platform is analyzed, reviewed, and/or examined.”) with a category from a predefined list of categories having a strongest correlation with the post content based on the post content (¶ [0094], “Analyzing [and thereby correlating] the content [as data] in the media post may include detecting sensitive information included in the content of the media post,” and ¶ [0095], “More specifically, and based on the analyzed content [as data] included in the potential media post, a danger score for the media post may be calculated, generated, and/or determined,” and “The danger score [which establishes the strongest correlation between the category representing potential harm and post content] for the media post may be calculated based on [the following predefined list of categories], at least in part, the content included in the media post, the media type of the media post, the number of audience likes for the media post, a number of followers of the poster, a visibility of the media post, and/or a predefined subject associated with the content of the media post. … Furthermore, the predefined subject or category associated with the content of the media post may be selected or identified by the user/poster, or alternatively, may be automatically assigned/specific to the media post based on the analyzed content of the media post.”); 
analyzing, 1 … , the post data for potentially sensitive content (¶ [0094], “Analyzing the content in the media post may include detecting sensitive information included in the content of the media post.”); 
generating, responsive to the analyzing of the post data (¶ [0094]), a first sensitive data indicator associated with the post data (Fig. 35, ¶ [0109], “As shown FIG. 35, alert window 334 [as the first sensitive data indicator] may provide a variety of visual cues to the poster to indicate and/or warn that the potential media post 332 may include sensitive information 312.”) and a first confidence value (Fig. 31, ¶¶ [0097]-[0099], “In process P4, it is determined if the calculated (or adjusted) danger score [as a first confidence value] exceeds a danger score threshold [and if it exceeds the threshold, the danger score [as a value] represents a confidence that the post data includes sensitive data]. More specifically, the calculated/adjusted danger score for the media post is compared to a predetermined/predefined danger score threshold to determine if the calculated/adjusted danger score is greater than or exceeds the danger score threshold.”), 
wherein the first sensitive data indicator identifies the post data as potentially containing sensitive information (Fig. 35, ¶ [0109], “As shown FIG. 35, alert window 334 may provide a variety of visual cues to the poster [of the post data] to indicate and/or warn that the potential media post 332 may include sensitive information 312.”), and 
wherein the first confidence value represents a first degree of certainty that the post data contains sensitive information (¶¶ [0097]-[0099], i.e., if the “danger score” exceeds the “predetermined/predefined danger score threshold,” then that represents a degree of certainty that the post data contains sensitive information); 
generating explanatory data associated with the first sensitive data indicator [as the first sensitive data indicator] of the post data (Fig. 35, ¶ [0109], “For example, alert window 334 may include details or clarification text 338 [or explanatory data], which may provide the poster with additional information as to why they may be receiving and/or viewing alert window 334 [as the first sensitive data indicator]. Based on the analysis of potential media post 332, clarification text 338 may indicate to the poster that potential media post 332 may include sensitive information 312.”), 
wherein the explanatory data identifies a feature of the post data that contributed to the post data being identified as potentially containing sensitive information (Fig. 34, ¶ [0106], “More specifically, post window 318 shown in FIG. 34 may be visible to the poster during the analysis, such that the poster may watch the analysis process and/or detection of sensitive information 312 [that identifies a feature of the post data that contributed to the post data being identified as potentially containing sensitive information, which can be redisplayed in the alert of Fig. 35] included in potential media post 332 in real-time;” and ¶ [0109], “For example, alert window 334 may include details or clarification text 338 [as explanatory data], which may provide the poster with additional information as to why they may be receiving and/or viewing alert window 334.”); 
generating a modified version of the post data that changes the feature to have a modified feature value (Fig. 36, ¶¶ [0110]-[0112], “Edit button 344 may remove alert window 334 and bring the poster back to post window 318 to further edit, alter, and/or change [and thereby generate a modified version of the post data that has a modified feature value] the content of potential media post 332 (e.g., post content box 324);” and ¶ [0099], “That is, the visual alert provided to the poster may also include a [generated] recommend post that may be a modified version of the poster generated media post. The recommended/modified version of the media post may have the detected sensitive information removed and/or blocked from sight.”); 
analyzing, …2 , the modified version of the post data for potentially sensitive content (Fig. 31, i.e., after the editing in step P6, the process returns to step P1 to analyze the modified version of the post data for potentially sensitive content); 
generating, responsive to the analyzing of the modified version of the post data (Fig. 31), a second sensitive data indicator (Fig. 35, ¶ [0109], “As shown FIG. 35, alert window 334 [as the second sensitive data indicator] may provide a variety of visual cues to the poster to indicate and/or warn that the potential media post 332 may include sensitive information 312.,” i.e., upon returning to the steps P1-P6 a second time, a second sensitive data indicator is generated) associated with the modified version of the post data and a second confidence value (Fig. 31, ¶¶ [0097]-[0099], “In process P4, it is determined if the calculated (or adjusted) danger score [as a second confidence value upon returning to the loop with the modified version] exceeds a danger score threshold [and if it exceeds the threshold, the danger score [as a value] represents a confidence that the post data includes sensitive data]. More specifically, the calculated/adjusted danger score for the media post is compared to a predetermined/predefined danger score threshold to determine if the calculated/adjusted danger score is greater than or exceeds the danger score threshold.”), 
wherein the second sensitive data indicator identifies the modified version of the post data as potentially containing sensitive information (Fig. 34, ¶ [0106], “More specifically, post window 318 shown in FIG. 34 may be visible to the poster during the analysis [conducted for the second time for the modified version of the post data], such that the poster may watch the analysis process and/or detection of sensitive information 312 [that identifies the modified version of the post data as potentially containing sensitive information, which can be redisplayed in the alert of Fig. 35] included in potential media post 332 in real-time;” and ¶ [0109], “For example, alert window 334 may include details or clarification text 338 [as explanatory data], which may provide the poster with additional information as to why they may be receiving and/or viewing alert window 334.”), and 
wherein the second confidence value represents a second degree of certainty that the modified version of the post data contains sensitive information (¶¶ [0097]-[0099], i.e., if the “danger score” exceeds the “predetermined/predefined danger score threshold” upon returning to the loop with the modified version, then that represents a second degree of certainty that the post data contains sensitive information),Page 1 of 7 
Docket No. P202000930US01wherein the second confidence value differs from the first confidence value so as to indicate that the post data is more likely to contain sensitive data than the modified version of the post data (Fig. 31, i.e., upon returning to the loop a second time, three possibilities exist that one skilled in the art would recognize: the first confidence value/first “danger score” is greater than the second confidence value/second “danger score,” the two danger scores/confidence values are equal, or first confidence value/first “danger score” is less than the second confidence value/second “danger score;” the claim limitation of the post data is more likely to contain sensitive data is represented by the possibility of the higher “danger score”/first confidence value being greater); and 
issuing an alert to the user indicating that the post data potentially contains sensitive data and recommending a post modification that changes the feature to have the modified feature value (¶ [0099], “That is, the visual alert provided [and thereby issued] to the poster [as the user] may also include a recommend post that may be a modified version of the poster generated media post. The recommended/modified version of the media post may have the detected sensitive information removed [and changed to the “recommend[ed]” modified feature value] and/or blocked from sight.”).  
Naini doesn’t disclose
	1, 2 …using a machine learning classifier…
Lockhart, however, discloses
	1, 2 …using a machine learning classifier… (¶ [0043], “The risk assessment module 126 may further include pattern analytics 134 that may be used to process the scraped data 130 to identify patterns of data that may represent entity names, birthdates, email addresses, mailing addresses, social security numbers, phone numbers, and so on,” and “In some embodiments, the PO [personally identifiable information] detector 136 may be implemented as a machine learning engine or an artificial intelligence engine, which may be configured to learn over time.”)
	Regarding the combination of Naini and Lockhart, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensitive-data warning system of Naini to have included the machine learning feature of Lockhart.  One of ordinary skill in the art would have been motivated to incorporate the machine learning feature of Lockhart because Lockhart teaches machine learning or artificial intelligence can be used “to identify patterns of data” and can be “configured to learn over time.”  See Lockhart ¶ [0043].
Regarding Claim 2
Naini in view of Lockhart (“Naini-Lockhart”) discloses the method of claim 1, and Naini further discloses
further comprising: 
1 …, 
the post data including content previously posted on a website by the user including said post content (Fig. 31, “In process P7, shown in phantom as optional, poster generated information (PGI) may be detected in a secondary database. That is, preventing the dissemination of sensitive information may include detecting information (e.g., PGI) in secondary databases, apps, platforms, message boards [on a website], and the like. The poster generated information (PGI) [as post content that was previously posted by the user] may correspond to information, media posts, and/or data shared by or relating to the poster, knowingly or not.”).  
Lockhart further discloses
	1 collecting {the post data (Naini ¶ [0094])} associated with the user from a network accessible computer system (¶¶ [0042]-[0043], “The data sources 124 targeted by the crawler application 128 for scraping [and collecting] may be identified by URL data 132, which may be a list of webpages [hosted by a network accessible computer system], Internet Protocol addresses, or other URL data that can be used by the crawler application 128 to locate and access the data hosted by the data sources 124;” and “The risk assessment module 126 may further include pattern analytics 134 that may be used to process the scraped data 130 to identify patterns of data [that includes post data] that may represent entity names, birthdates, email addresses, mailing addresses, social security numbers, phone numbers, and so on.”),
	Regarding the combination of Naini and Lockhart, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensitive data warning system of Naini to have included the PII collection feature of Lockhart.  One of ordinary skill in the art would have been motivated to incorporate the PII collection feature of Lockhart because Lockhart teaches “pattern analytics” system that can identify PII and be trained to reduce “false positives,” which increases the accuracy of the system.  See Lockhart ¶ [0043].
Regarding Claim 3
Naini-Lockhart discloses the method of claim 1, and Lockhart further discloses 
wherein the collecting of {posting data (Naini ¶ [0094])} comprises: 
connecting to the network accessible computer system using a network identifier received from the user (¶ [0042], “The data sources 124 targeted by the crawler application 128 for scraping [at the network accessible computer system] may be identified by URL data 132 [as a network identifier], which may be a list of webpages, Internet Protocol addresses, or other URL data that can be used by the crawler application 128 to locate and access the data hosted by the data sources 124,” i.e., the information collected by the crawler is obtained from websites possessing posts of the user as disclosed by Naini ¶ [0094], where such websites previously received a network identifier from the user before the user made the post); 
communicating with the network accessible computer system using a network protocol (¶ [0042], “The data sources 124 targeted by the crawler application 128 for scraping may be identified by URL data 132, which may be a list of webpages, Internet Protocol addresses, or other URL data that can be used by the crawler application 128 to locate and access the data hosted by the data sources 124,” i.e., the use of the “URL” or “IP address” suggests communication using a network protocol, such as HTTP); and 
authenticating with the network accessible computer system using user credentials received from the user (¶ [0042], “In some embodiments, the URL data 132 may also include credentials for logging onto a particular data source 124,” i.e., the “credentials” collected by the crawler were previously used by the user prior to posting). 
Regarding the combination of Naini and Lockhart, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 3.
Regarding Claim 4
Naini-Lockhart discloses the method of claim 1, and Naini further discloses 
further comprising: receiving a post request comprising the post data from a user system (Fig. 31, ¶ [0094], “The media post may be a potential media post (e.g., a pending-post or a post queued for dissemination/publication);” and ¶ [0098], “In response to determining the danger score for the analyzed media post does not exceed the danger score threshold (e.g., “NO” at process P4), the media post may be disseminated in process P5. That is, where it is determined that the content of the media post does not include detected sensitive information and/or there is no or low risk of disseminating sensitive information (e.g., calculated/adjusted danger score is <danger score threshold), the media post created by the poster may be automatically disseminated via the internet/the utilized app or social media platform,” i.e., the submission of the post at step P1 comprises a post request that is granted by the ”dissemination” of post at step P5), 
the post data including the post content prior to the post content being posted on a web site (Fig. 31, ¶ [0094], “The media post may be a potential media post [on a web site] (e.g., a pending-post or a post queued for dissemination/publication [on a web site])”).  
Regarding Claim 5
Naini-Lockhart discloses the method of claim 1, and Naini further discloses 
wherein the feature is representative of a property of an audience of the post content when posted (¶ [0095], “The danger score for the media post may be calculated based on, at least in part, the content included in the media post, the media type of the media post, the number of audience likes [as a feature which is representative of a property of an audience] for the media post,”).  
Regarding Claim 6
Naini-Lockhart discloses the method of claim 5, and Naini further discloses 
wherein the issuing of the alert (Fig. 35, ¶ [0109]) comprises recommending a change that changes the audience of the post content when posted (¶ [0103], “Post visibility 322 may allow the poster to determine and/or dictate who (e.g., audience) may view and/or receive the media post created using post window 318, once disseminated,” i.e., Naini contemplates allowing the poster to “determine and/or dictate” who may “receive the media post,” and given “audience likes” similarly contemplated and tracked, it would be obvious to one skilled in the art that the issued “alert” could, based upon the machine learning findings, “provide visual indicators,” see ¶ [0112], that recommend a change that changes the audience of the post as opposed to merely allowing the user to “dictate” that decision.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).  
Regarding Claim 7
Naini-Lockhart discloses the method of claim 1, and Naini further discloses 
wherein the feature is representative of a portion of the post content (¶ [0094], “Analyzing the content in the media post may include detecting sensitive information [as the feature] included in the content [as post data] of the media post [comprising post content]. In non-limiting examples, media post may include [as a portion of the post content] at least one media type including, but not limited to, user generated text [as a portion of the post content], a photo [as a portion of the post content], and/or a video that may be/is disseminated over the internet for viewing/interacting. Sensitive information [as the feature] may include user specific information [as a portion of the post content], data, and/or material, which may personal and/or if collected, obtained and/or complied by harmful third-party (e.g., hacker) may be detrimental to the user/poster.”).  
Regarding Claim 8
Naini-Lockhart discloses the method of claim 7, and Naini further discloses 
wherein the issuing of the alert comprises recommending a change that changes the portion of the post content (Fig. 36, ¶ [0112], “That is, when the poster clicks edit button 344, potential media post 332 included in post window 318 may include visual indicators 346 that highlight, emphasize, and/or mark the content include in potential media post 332, and more specifically post content box 324, that may include sensitive information 312 [as the portion of the post content that includes the feature as “sensitive information”]. In the non-limiting example shown in FIG. 36, visual indicators 346 [that recommend a change] for detected sensitive information 312 may include boxes that enclose the sensitive information 312, as well as a warning symbol linked or connected to each box.”).  
Regarding Claim 9
Naini-Lockhart discloses the method of claim 1, and Naini further discloses 
further comprising:
collecting a first portion of the post content from a first network accessible computer system (Fig. 31, ¶ [0094], “In process P1, content [including a first portion] of a media post [as post content] created by a poster is analyzed [after being collected]. More specifically, the content included in the media post that is created by and/or associated with a poster/user of a social media app or platform is analyzed, reviewed, and/or examined. The media post may be a potential media post (e.g., a pending-post or a post queued for dissemination/publication), or a previous media post that [was collected and] has [been] disseminated and/or published previously [via a first network accessible computer system] by the poster/user.”), 
the first portion of the post content including content previously posted on a first website by the user (Fig. 31, ¶ [0094], “The media post may be … a previous media post that [was collected and] has [been] disseminated and/or published previously [on a first website] by the poster/user.”); and 
collecting a second portion of the post content from a second network accessible computer system (Fig. 31, ¶ [0100], “In process P7 [which is in addition to the step P1 in which the first portion of the post content was collected], shown in phantom as optional, poster generated information (PGI) [including a second portion of the post content] may be detected in [and thereby collected from] a secondary database [as a second network accessible computer system]. That is, preventing the dissemination of sensitive information may include detecting information (e.g., PGI) in secondary databases, apps, platforms, message boards, and the like. The poster generated information (PGI) may correspond to information, media posts, and/or data shared by or relating to the poster, knowingly or not.”), 
the second portion of the post content including content previously posted on a second website by the user (¶ [0100], “That is, preventing the dissemination of sensitive information may include detecting information (e.g., PGI) in secondary databases, apps, platforms, message boards [on a second website], and the like. The [previously] poster generated information (PGI) may correspond to information, media posts, and/or data shared by or relating to the poster, knowingly or not.”).  
Regarding Claim 10
Naini-Lockhart discloses the method of claim 9, and Naini further discloses 
further comprising: combining the first portion of the post content and the second portion of the post content in the post data (Fig. 31, ¶ [0101], “In response to determining the combination of the content of the media post [as the first portion collected in step P1] and the PGI [as the second portion collected in step P7] does include sensitive information (e.g., ‘YES’ at process P8), the calculated danger score for the media post may be adjusted at process P3.”) based on an entity being present in the first portion of the post content and present in the second portion of the post content (¶ [0101], “In process P8, shown in phantom as optional, it is determined if the content in the analyzed media post (e.g., process P1) and the PGI include sensitive information. That is, it is determined if the combination of the content included in the media post and the content in the detected PGI would collectively including sensitive information.”).  
Regarding Independent Claim 11
With respect to independent claim 11, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 11. Therefore, claim 11 is rejected, for similar reasons, under the grounds set forth for claim 1. 


Regarding Claim 12
Naini-Lockhart discloses the computer program product of claim 11, and Naini further discloses
wherein the stored program instructions are stored in a computer readable storage device in a data processing system (Fig. 46, ¶ [0129], “It is understood that computing device(s) 402 [comprising a data processing system] may be implemented as a computer program product stored on a computer readable storage medium. The computer readable storage medium can be a tangible device that can retain and store [program] instructions for use by an instruction execution device”), and 
wherein the stored program instructions are transferred over a network from a remote data processing system (Fig. 46, ¶ [0130], “Computer readable program instructions described herein can be downloaded [and thereby transferred] to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via [or over] a network, for example, the Internet [that involves a remote data processing system], a local area network, a wide area network and/or a wireless network.”).  
Regarding Dependent Claims 14 and 15
With respect to dependent claims 14 and 15, a corresponding reasoning as given earlier for dependent claims 2 and 4 applies, mutatis mutandis, to the subject matter of claims 14 and 15. Therefore, claims 14 and 15 are rejected, for similar reasons, under the grounds set forth for claims 2 and 4.


Regarding Dependent Claim 16
With respect to dependent claim 16, a corresponding reasoning as given earlier for dependent claims 9 and 10 collectively applies, mutatis mutandis, to the subject matter of claim 16. Therefore, claim 16 is rejected, for collectively similar reasons, under the grounds set forth for claims 9 and 10.
Regarding Independent Claim 17
With respect to independent claim 17, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 17. Therefore, claim 17 is rejected, for similar reasons, under the grounds set forth for claim 1.
Regarding Dependent Claims 18 and 19
With respect to dependent claims 18 and 19, a corresponding reasoning as given earlier for dependent claims 2 and 4 applies, mutatis mutandis, to the subject matter of claims 18 and 19. Therefore, claims 18 and 19 are rejected, for similar reasons, under the grounds set forth for claims 2 and 4.
Regarding Dependent Claim 20
With respect to dependent claim 20, a corresponding reasoning as given earlier for dependent claims 9 and 10 collectively applies, mutatis mutandis, to the subject matter of claim 20. Therefore, claim 20 is rejected, for collectively similar reasons, under the grounds set forth for claims 9 and 10.
B.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Naini in view of Lockhart, and further in view of Mao et al. (US 2004/0068447, “Mao”).

Regarding Claim 13
Naini-Lockhart discloses the computer program product of claim 11, and Naini further discloses 
wherein the stored program instructions are stored in a computer readable storage device in a server data processing system (Fig. 46, ¶¶ [0129]-[0130], ), and 
1 …, 
further comprising: 
2 ….
Naini-Lockhart doesn’t disclose
1 wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,
2 program instructions to meter use of the program instructions associated with the request; andPage 4 of 7 
Docket No. P202000930US01program instructions to generate an invoice based on the metered use.
Mao, however, discloses
1 wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Fig. 1, ¶ [0037], “In a second embodiment of the present invention, the content provider 150 is a software rental company. The software [as stored program instructions] to be rented [and thereby downloaded] is stored by the ISP 100 [within the network] ready for downloading [upon a request] for rental by customers [possessing a remote data processing system].”),
2 program instructions to meter use of the program instructions associated with the request (¶ [0038], “The meter runs for as long as the customer uses the software [as program instructions]. When the customer finishes using the software, he ‘exits’ and the meter transmits the metering result back to the software rental company.”); andPage 4 of 7 
Docket No. P202000930US01program instructions to generate an invoice based on the metered use (Fig. 1, ¶¶ [0038]-[0040], “Based on the verification of metering evidence, the ISP 100 can charge [via an invoice] the customer and the content provider can charge the ISP, minus any transaction charge levied by the ISP.”).
	Regarding the combination of Naini-Lockhart and Mao, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensitive-data warning system of Naini to have metering feature of Mao. One of ordinary skill in the art would have been motivated to incorporate the metering feature of Mao because Naini discloses a training product in a game format, see Naini ¶ [0044], and Mao teaches a means to collect “customer payment … on the basis of time (e.g., hourly) usage,” which beneficially creates a profit for the game.  See Mao ¶ [0038]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491